Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 08/04/2019 are accepted.

Election/Restrictions
Applicant's election with traverse of Invention of Embodiment 1 of Figures 1-2O, Claims 1-4 and 7-10, in the reply filed on 12/01/2020 is acknowledged.  The traversal is on the ground(s) that upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all of the limitations of an allowed generic claim.  This is found persuasive because claims 1-4 and 7-10 are allowable.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions species, as set forth in the Office action mailed on 10/01/2020, is hereby withdrawn and claims 5-6 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-10 are allowed.

4.	The following is an examiner's statement of reasons for allowance: 
Applicant’s claims 1-10 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed dynamic random access memory comprising a plurality of bit line sets, disposed on the substrate in parallel along a Y direction and passing through the plurality of transistors, each of the plurality of bit line sets comprising a first bit line and a second bit line electrically connected to the first conductive layer of each of the plurality of transistors respectively, a plurality of conductive structures, located in the plurality of transistors, each of the plurality of conductive structures being electrically connected to the second conductive layer of each of the plurality of transistors and the substrate, and a plurality of word line sets, disposed on the substrate in parallel along an X direction, each of the plurality of word line sets comprising a first word line and a second word line located on sidewalls of each of the plurality of transistors respectively, in combination with the remaining claimed limitations of claim 1; the claimed dynamic random access memory comprising a plurality of bit lines, disposed on the substrate in parallel along a Y direction and electrically connected to the first conductive layer of each of the plurality of transistors, a plurality of conductive structures, located in the plurality of transistors, each of the plurality of conductive structures being electrically connected to the second conductive layer of each of the plurality of transistors and the substrate, and a plurality of word lines, disposed on the substrate in parallel .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Abbott (PN 8,389,360), Wang (PN 7,456,458), Lee et al. (US 2014/0175555), Surthi et al. (US 2013/0187279) and Thomas (US 2006/0038259) disclose the dynamic random access memory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897